Alexander, J.
(concurrence/dissent) — I readily agree with the majority’s conclusion that an attorney may not reveal the identity of his or her client, if doing so would necessarily reveal the essence of attorney-client communication. I part company with the majority, however, insofar as it holds that we should remand to the trial court, for a hearing to determine (1) whether attorney Ritchie had an attorney-client relationship with Doe; (2) what the nature of Doe’s consultation was with Ritchie; (3) whether the legal advice exception applies, even assuming a privilege; and (4) whether Doe waived the privilege.
I have two reasons for opposing a remand. My first reason is a purely practical concern. In my view, the problems in conducting the hearing will be immense. If, as the majority suggests, such a hearing requires Doe to appear before the court, albeit in camera, it will be difficult, if not impossible, to assure Doe’s confidentiality.
My second and more substantive reason for opposing remand is that neither party to this case has suggested that Ritchie did not represent the driver, Doe, in connection with the accident that led to the death of Melissa Dietz’s husband. Furthermore, no one contends that Ritch-ie’s actions were not taken pursuant to that representation. Finally, the plaintiff did not argue that the unknown driver might have waived the attorney-client privilege in some way. The plaintiffs argument was simply that the attorney-client privilege does not protect the name of the client. Considering the posture of this case, it is inappropriate for this court to raise these issues sua sponte and order a hearing for the purpose of addressing them.
Although I must concede, as did the Court of Appeals, that the record here is extremely limited, it is apparent that the parties before us assumed for purposes of presenting a defined legal issue that the elements necessary to the existence of the attorney-client privilege were here. That being the case, the trial court and the Court of Appeals properly concluded that the client’s identity is protected. I, therefore, dissent in part.
*853Durham, C.J., and Johnson and Sanders, JJ., concur with Alexander, J.